Connor, J.
J. W. Beavers, while on duty in tbe store of bis eo-defendant, bis employer, Gilmers, Inc., observed plaintiff standing near tbe jewelry counter looking at some combs or barrettes displayed tbereon for sale. He beard tbe clerk in charge ask plaintiff if she wished to buy one of tbe barrettes and beard plaintiff, after examining them, reply that she did not, giving as her reason that she bad not found tbe kind she wanted. Beavers, thereupon, at once, in a brusque manner, approached plaintiff and in a loud and rough voice said to her, in tbe presence of her mother and a number of people then in tbe store, “How about tbe one you have in your band.” Plaintiff, a school girl about 14 years of age, was frightened by tbe manner and words of Beavers and began to cry. Her mother, by her reply to Beavers, indicated clearly to him that she understood that Beavers bad charged plaintiff with larceny. Plaintiff was reassured by her mother’s prompt defense. By her spirited remark to Beavers she made it equally clear that she also understood that be bad accused her of stealing a comb. Beavers, without a word of apology or explanation, turned and walked away. They then left tbe store. When they returned later and complained to tbe manager, Mr. Tilley, of Beavers’ manner and words, although be beard tbe conversation, Beavers was again silent. He bad previously reported tbe incident to tbe manager, denying however that be bad made an accusation of larceny against plaintiff.
These are tbe facts as found by tbe jury. There was sufficient evidence to sustain this finding. Under tbe instructions of tbe court, tbe jury found that Beavers, acting within tbe scope of bis authority and in tbe line of bis duty as an employee of bis eodefendant, used tbe language as alleged in tbe complaint and meant thereby to charge and did charge plaintiff with larceny, in tbe presence of her mother and many other persons then in tbe store. There was no justification or attempt to justify tbe charge. Tbe defense was that Beavers did not use tbe language alleged and as testified by plaintiff and her mother.
In Cotton v. Fisheries Products Co., 177 N. C., 57, this Court held that in an action for slander it is not required that tbe charge be made in express terms, but tbe significance of tbe utterance may be determined by tbe words themselves, and in view of tbe attendant circumstances, and in this connection, tbe tone and gestures and accompanying acts of tbe parties may at times be properly considered; and if, when so interpreted, tbe words by fair intendment and to tbe reasonable apprehension Of tbe listeners, amount to such charge they may be so construed and dealt with. Authorities are cited to sustain this bolding. It is also there held that “it is tbe accepted principle here and elsewhere that corporations may 'be held liable for both tbe wilful and negligent torts of their agents and that tbe principle extends to actions *12for slander wben the defamatory words are uttered by express authority of the company or within the course and scope of the agent’s employment.”
As plaintiff and her mother, who had purchased articles of merchandise in the store, were about to leave, defendant, Beavers, in a brusque manner, rushed between them and the door opening into the street and placed himself in the door, with his hand thrown out, preventing them from passing through the door into the street as they intended. He is a large, portly man, of great physical strength and of commanding appearance. Plaintiff is a girl, then about 14 years of age, and was accompanied only by her mother. There were many persons present at the time who saw and heard the incident and who were strangers to plaintiff. She was so frightened by the 'conduct of Beavers that she began to cry. Both she and her mother were deterred by the violence of Beavers from going out the door. His manner was threatening and plaintiff was put under reasonable apprenhension, under all the circumstances, that if she persisted in going through the door as she intended, he would prevent her by force.
These are the facts as found by the jury. There was evidence sufficient to sustain the finding. Under the instructions of the court the jury found that Beavers, acting within the scope of his authority, and in the line of his duty as an employee of his codefendant, Gilmers, Inc., wrongfully assaulted plaintiff. S. v. Williams, 186 N. C., 627; Gallop v. Clark, 188 N. C., 186.
Plaintiff seeks to recover of defendants damages for the slander and for the assault which she alleges and which the jury has found, were committed by Beavers, employee of Gilmers, Inc., acting within the scope of his employment. The jury, upon the evidence submitted and under the instructions of the court, has assessed her damages. Defendants move for a new trial, assigning errors, based upon exceptions duly noted, both in the admission of evidence and in the instructions given to the jury in the charge of the court.
Defendants contend that it was error to admit as evidence the testimony of repetitions of the slanderous words alleged to have been uttered by defendant, Beavers, such repetitions being voluntary by third persons and unauthorized by the defendants. This contention is presented by exceptions to questions addressed to and to answers made by plaintiff and witness, Abner Pope. His Honor expressly instructed the jury that this “testimony was not evidence on the question as to whether or not the defendant, Beavers, actually accused plaintiff of stealing, but was to be considered by -the jury as evidence only upon the question as to whether or not plaintiff’s general reputation had been damaged as a result of such words.”
*13The evidence was competent for the purpose to which his Honor thus limited it and the assignments of error based on these exceptions are not sustained.
It is conceded by attorneys for both plaintiff and defendant that this question has not heretofore been presented to and therefore has not been passed upon by this Court. It has, however, received consideration in other jurisdictions. The conclusion reached by courts in these jurisdictions are by no means uniform. There is such a diversity of opinion that it cannot be said that the weight of authority either sustains or rejects the proposition that such evidence is admissible on the issue of damages.
Maytag v. Cummins, 260 Fed., 74, filed 8 July, 1919, U. S. Circuit Court of Appeals, 8th Circuit, is cited as a leading case on this proposition. It is reported with full and exhaustive annotations in 16 A. L. E., 712. Sanborn, C. J., writing the opinion for the Court, states the question presented as follows: “Is it, then, the law that evidence of the voluntary and unauthorized repetition of a slander and of rumors and reports thereof by third persons and not under the control of and without the request of the originator is admissible in an action against him for damages caused by his utterances of it to others?” The Court held that such evidence is not admissible. The opinions of judges and text-writers, both for and against the proposition are reviewed and discussed. The conclusion is reached that the evidence is inadmissible, notwithstanding the circumstances under which the original slander was uttered. Stone-, C. J., concurs in the result but dissents from the rule that one who originates a slander cannot be held for damages arising from repetitions which are the natural and probable consequences of the original utterance. He holds that there is such conflict in the decisions of the courts, of various jurisdictions that it cannot be said that the weight of authority is either way. He says that the cases excluding such evidence are based upon the theory that damage flowing from such repetitions, rumors or reports is not the proximate result of the original slander unless authorized or intended by defendant. “This is an application to the law of defamation of the general rule that the intervention of an independent, illegal act breaks the causal chain, since the defendant cannot be held to have anticipated and (without evidence thereof) intended the unlawful act of another as the consequence of his wrong.” He says further, “With the decisions of respectable jurisdictions conflicting, I see no reason for deciding that the matter has been authoritively settled. As no decision controlling in this Circuit exists and as decisions outside the Circuit conflict, this seems to me an instance where the justice of the contending views should be examined and a decision reached on that basis alone.”
*14The slanderous words for which plaintiff seeks to recover were uttered in the presence of a large number of persons. They were uttered in a public place, in a loud and rough voice. The time was Saturday. afternoon, between 6 and 1 o’clock. The person accused of stealing was a young girl, the daughter of respectable parents and a student in the city high school. These words were, under the law, actionable per se. Plaintiff alleged and offered to show that she was entitled to recover special damages in addition to the damages which the law presumed from the wrong done her. For this purpose she offered evidence that the news that she had been stopped in defendants’ store and accused by one of its employees of stealing, spread rapidly among her friends and acquaintances who discussed the incident and that her reputation was injured and her feelings wounded and hurt as a consequence. The injury done her by the wrongful act of defendants was in some measure proportionate to the extent of the circulation. This wide circulation was the natural and probable result, not only of the slander, but also of the circumstances under which the slander was uttered. It was a result which defendants could and should have anticipated. They are and should be held answerable for the result, which, considering the circumstances under which the wrong was done, might reasonably have been anticipated. "Whether the repetition of the slanderous words and the discussion of the incident with the resulting humiliation which plaintiff sustained was the direct and proximate result of the original slander was for the jury to determine. There was no error in overruling the objection to this evidence and the exception is not sustained. 36 C. J., 1230.
We hold it to be the law in this State that the author of a defamation, whether it be libel or slander, is liable for damages caused by or resulting directly and proximately from any secondary publication or repetition which is the natural and probable consequence of this act. He is not liable for such damages where the secondary publication or repetition is without authority from him, express or implied. If the defamation is uttered under such circumstances as to time, place or conditions as that a repetition or secondary publication is the natural and probable consequence of the original defamation and damage resulting therefrom, he is liable for such damages and evidence of such repetition or secondary publication and of damages resulting therefrom, is admissible. It is for the jury to determine under instructions of the court, whether in view of the circumstances under which the original defamation was uttered, a secondary publication or repetition was the natural and probable consequence of such defamation which could and should have been foreseen or anticipated by the defendant in an action for damages for the original defamation.
*15We have examined with care the other assignments of error directed to the instructions of his Honor to the jury. They are not sustained. We do not deem it necessary to discuss them. We find no errors of law or legal inference affecting the validity of the judgment from which defendants appeal. There is
No error.